UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8187


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS FLOYD LITTLEJOHN,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:90-cr-00231-MR-DL)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Floyd Littlejohn, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Floyd Littlejohn appeals the district court’s

order    denying   his    motion    for   a    reduction      of     sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                   We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.           See United States v. Stewart, 595 F.3d

197, 200 (4th Cir. 2010).            Accordingly, we affirm the district

court’s    order   for     the     reasons     stated       there.         See     United

States v. Littlejohn, No. 1:90-cr-00231-MR-DL (W.D.N.C. Aug. 14,

2009).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented      in    the     materials

before    the   court    and   argument       would   not    aid     the    decisional

process.

                                                                                 AFFIRMED




                                          2